UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 96-1677



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

         versus

JAMES EDWARD LITMAN,

                                              Claimant - Appellant,

         and

1983 BMW 528I, VIN WBADK7302D7956669,

                                                          Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-89-1274-JFM)

Submitted:   November 7, 1996           Decided:   November 18, 1996


Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Edward Litman, Appellant Pro Se. Robert Eugene Sims, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals the district court's order denying his mo-

tion for return of forfeited property. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. United
States v. Litman, No. CA-89-1274-JFM (D. Md. Apr. 19, 1996). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                3